Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 20, 1995, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The County Court’s Mapp determination (Mapp v Ohio, 367 US 643) was supported by the hearing record (see, People v Johnson, 254 AD2d 499 [decided herewith]).
In his supplemental pro se brief, the defendant contends that reversible error took place because a married couple sat on his jury panel. However, the record shows that the defendant was aware of the jurors’ relationship but chose not to challenge them. Therefore, his claim is unpreserved for this Court’s review (see, CPL 470.05 [2]). In any event, the prospective jurors’ relationship was not one that implicates CPL 270.20 (1) (c) (see, People v De Rosa, 187 AD2d 980), and both jurors unequivocally stated that they could render an impartial verdict based solely on the evidence adduced at trial (see, CPL 270.20 [1] [b]; People v Blyden, 55 NY2d 73).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). While his codefendants received lesser sentences, each was convicted of a lesser charge, and the court imposed an appropriate discretionary sentence upon the defendant (see, People v Danny G., 61 NY2d 169; People v Powers, 173 AD2d 886).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, J. P., Santucci, Krausman and Florio, JJ., concur.